Order of the -Supreme Court, Kings County, dated August 1, 1966, granting respondent’s motion for leave to file a late notice of claim, reversed, on the law, without costs, and proceeding remitted to the Special Term for a determination de novo and with leave to the parties to submit further affidavits, in accordance with the memorandum herewith. No questions of fact have been considered. The nature of the accident does not lend itself to a claim of lack of knowledge thereof on the part of the Housing Authority. While this is not dispositive, it may be taken into consideration (Matter of Shane v. County of Albany, 20 A D 2d 746). Accordingly, and in view of the seriousness of the injuries, the proceeding should be remitted to Special Term for a determination de novo, with leave to respondent to submit further affidavits more completely probative of his claim that incapacity was the cause of the failure to timely file (cf. Matter of Brown v. New York City Mousing Auth., 12 A D 2d 590) and with leave to appellant to submit further opposing affidavits. Beldoek, P'. J., Ughetta, Christ, Rabin and Munder, JJ., concur.